Garland, J.

delivered the opinion of the court.
This action is brought against Lewis the surviving executoi' Of the late Henry De Ende, and the representatives of J. McKinney and Philip Power, both deceased, who were also executors in their lifetime, praying that a judgment which was rendered in favor of the plaintiff against the administrator of De Ende in the Superior Court of Law and Chancery for the county of Henrico in Virginia, for $3761 85, with interest at six per cent, per annum, frorti the 3lst of March in the year 1831, until paid, be declared executory against them and they ordered to pay the amount as a privileged debt, there being a considerable sum of money in his hands or in those of the representatives of the deceased executors, and property belonging to the succession yet unsold. Only Lewis and the widow of Power were cited. They hied a general denial, and further, “that they have paid over to the' heirs of their testator all or nearly all the funds that have come to their hands as executors, and that long before the institution of this suit.” They pray to be dismissed and for general relief. There is nó allegation or exception in this answer' to the jurisdiction of the court, or that the executors have rendered an account, delivered the succession over to the heirs and been discharged by authority of the Court of Probates. It simply says that they have paid the heirs all or nearly all the funds, which would seem to imply that no settlement had taken place.
On the trial the plaintiff offered in evidence a copy of the judgment rendered in Virginia^ without any portion of the previous proceedings in the case, to the introduction of which the counsel for the defendants objected, on the ground that neither the executors or heirs of De Ende were parties thereto. That the acts of the administrator in Virginia could not bind the executors or the heirs here. That the court was *35without jurisdiction; the heirs having been put in possession as appears by a judgment to that effect. The evidence was rejected, the plaintiff non-suited and he took an appeal.
JudSe who. tries the case, is not sufficient. This the evidence ltself' The recitals of the evidence given in the opinion of the
A COpy of a naked judgment sible in evi-sufficient to p™°tters contained in it.
The court below rejected the document on the grounds that the defendants were fundi officio as regards creditors; that the court had no jurisdiction to try the case, as the heirs had been recognized and put in possession of the succession, as appeared by a final decree of the Court of Probates. It is a complete answer to these objections to state, that they all assume facts which are not in the record, or alleged in the answer. The judge has probably stated the facts correctly and acted on his own knowledge, hut we have repeatedly said that the recitals of the evidence given in a case, in the opinion of , *• the judge who tries it, is not sufficient for us to .act on; we must have the evidence itself; particularly in a case where there are no such grounds of defence alleged in the answer as are assumed. It was rather too late to interpose a plea to the jurisdiction of the court by way of objection to evidence, after an answer to the merits, and at last not offer any evidence to .sustain the plea of the want of jurisdiction. The grounds taken by the Judge of Probates for rejecting the evidence are, properly speaking, pleas or exceptions which the defendants might have made to the action.
The objections that neither the executors in this State, nor the heirs of De Ende were parties to the suit in Virginia, and that the acts of the administrator there, does not bind the executors or heirs here, are, in our opinion, objections that go more to the effect of the document offered than to its admissibility. Whether it is conclusive on the executors and heirs, is a legal consequence resulting from the act itself, and involves the whole question. We therefore think the copy of the judgment ought to have been admitted as evidence. The document has come up with the record, and we can decide whether it will of itself support the claim of the plaintiff. We think it does not. It is only a portion of a record, the whole of which ought to be produced so that we may judge whether the judgment is conclu*36sive or not. If De Ende had never been cited or appeared" an(j an ^Bswer previous to .his death, nor have been properly represented after,, we have no hesitation in saying the judgment vyonld not hind his heirs or executors here. We cannot, in the proceedings of a foreign tribunal, take for grante|l that every thing in them is correct, and blindly hind 0ur citizens by its judgment, without knowing whether it had jurisdiction, or is right or wrong. In the case of Patterson vs. Mayfield’s curator—10 La. Rep., 220—and that of Warren vs. Hall’s executor, &c.—ibid, 377—the questions under consideration were argued at much length and the decisions have a strong bearing on this case.
The whole of accompanymthe judgment ^of^a nal, to give it courts.
By a process of reasoning widely different from that of the Probate Judge we arrive at the conclusion, that the non-suij: was properly entered, and affirm the judgment with costs.